Opinion filed July 28, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-22-00087-CV
                                  __________

                         DEBRA CARTER, Appellant
                                          V.
  AGAMERICA LENDING, LLC; AGAMERICA AV1, LLC;
RICHARD H. HESTER; KELLY GODDARD; DAVID GARVIN;
MICHELLE SCHWARTZ; FOLEY & LARDNER LLP, Appellees


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CV16321


                      MEMORANDUM OPINION
       Appellant, Debra Carter, filed a notice of appeal from two interlocutory orders
entered by the trial court: an order denying Carter’s request for permanent injunctive
relief and an order denying Carter’s request to set aside the foreclosure sale and
cancel the trustee’s deed. When the appeal was docketed in this court, we sent a
letter to the parties to express this court’s concern that a final appealable order had
not yet been entered. In response to this court’s letter, Appellant acknowledged that
the trial court’s orders were “preliminary” and “premature.”
      We then abated this appeal pursuant to Rule 27.2 of the Texas Rules of
Appellate Procedure to permit the trial court to enter a final order or judgment over
which this court has jurisdiction. In the May 5, 2022 abatement order, we informed
the parties: “If a final, appealable order or judgment has not been entered by July 19,
2022, we may dismiss this appeal.” See TEX. R. APP. P. 42.3. Because a final,
appealable order has not yet been entered, we dismiss this appeal.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment
is final and appealable if it disposes of all parties and all claims in the case.
Lehmann, 39 S.W.3d at 195. The orders that Carter attempts to appeal do not state
that they are final or appealable orders, nor do they actually dispose of all issues and
all parties. Because all parties and all claims have not been disposed of and because
Carter has not obtained a final, appealable judgment as directed by this court in the
May 5 abatement order, we now reinstate the appeal and dismiss it for want of
jurisdiction.
      This appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM


July 28, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2